department of the treasury washington dc contact person telephone numt in reference to date op e ep t sep internal_revenue_service uniform issue list no attention legend company a company b company c division d division e division f unit g unit h plan x dear this is in response to a ruling_request submitted on your behalf by vour authorized representative in a letter dated july and supplemented by additional correspondence dated date and date concerning the federal_income_tax consequences of a proposed transaction under sec_401a owaigy of the internal_revenue_code code the following tacts and representations have been submitted on your behalf page company a is engaged primarily in providing a full range of medical delivery systems and managed health care directly and through its subsidiaries company a offers i group individual medicaid and medicare health_maintenance_organization hmo and preferred provider organization ppo plans ii government sponsored managed care plans iii managed care services related to administration and cost containment iv insurance products and v behavioral health dental vision and pharmaceutical services company a has divided its operations into six divisions through which it operates its various business lines three of the divisions are regional operational divisions through which company a conducts its ppo and hmo health plan operations company a operates other business lines through divisions d e and f division d oversees the behavioral health dental vision and pharmaceutical operations as well as managed care services related to administration bill review and cost containment provided to hospitals and other entities division e oversees the operation of a full-serviced managed and insured workers’ compensation program and the provision of uninsured workers’ compensation administrative services division f oversees the administration of contracts entered into by company b an indirect wholly owned subsidiary of company a with i the federal government to provide health care services for individuals covered by the federal health care program civilian health and medical program of the uniformed_services champus and ii certain states to provide administrative services only with respect to their managed medicaid health care programs company b’s business operations are divided into two business units unit g administers the contracts with the federal government to provide health care services for individuals covered by champus in certain states unit h administers the administrative services only contracts with various states regarding the states’ managed medicaid programs unit h assists each state with which it has an administrative services only contract in selecting organizations unaffiliated with company a and its subsidiaries to provide health care services under the state’s medicaid program and i1 provides claims processing customer service medical management and other administrative services to the health care services organizations selected by the state unit h performs services for four states pursuant to a medicaid enrollment services contract entered into between company b and the applicable state a contract with a fifth state lapsed as of date and was not renewed the services provided pursuant to each medicaid enrollment services contract varies depending upon the applicable state laws and procedures for each state’s medicaid program as of date employees were employed in performing services under the contracts with the four states be y page unit h is operated in locations that are separate from the other operations of company a and its subsidiaries unit h has its own management employees who are responsible for its day-to-day operations and personnel decisions however senior management employees of company a at division f and at company a’s headquarter facilities responsible for payroll and certain human resources functions for company a and its subsidiaries provide some services for unit h payroll and accounts_payable for unit h are processed at company a’s headquarters out of company b’s bank account and the related checks identify company b as the payor unit h has separate operations in each state for which it provides administrative services and each state operation has a separate workforce each state operation separately accounts for its operations and separately reports to division f each state operation maintains separate_accounts and has its own annual budget which was developed by the individual state operation and approved by division f company a maintains plan x a profit sharing plan containing a cash_or_deferred_arrangement within the meaning of sec_401 of the internal_revenue_code code for its employees and the employees of members of its controlled_group plan x received a favorable determination_letter dated march a wholly owned subsidiary of company a maintained a qualified 401_k_plan which received a favorable determination_letter dated date the two plans were merged effective april company a is in the process of preparing a determination_letter request for the merged plan as of date company b soid substantially_all the assets of unit h tc company c an entity unrelated to company a and its subsidiaries all employees of unit h were offered employment with company c no terminated employee was offered employment by company a or another member of its controlled_group employees who accepted employment with company c continued to render substantially the same services as they did for unit h in accordance with the provisions of plan x which permit lump sum distributions upon the sale_or_other_disposition of substantially_all the assets to an unrelated corporation company a desires to make lump sum distributions to emplovees who accepted employment with company c your authorized representative further represents that company c has never participated in plan x company a has continued to maintain plan x after the sale of unit h and that lump sum distributions from plan x will be made only if any applicable consent or election required under sec_41 a or sec_417 of the 3x0 os page code is obtained as required under sec_1_401_k_-1 of the income_tax regulations based on the foregoing facts and representations your authorized representative has requested the following rulings that the sale of substantially_all the assets of unit h by company b is the disposition of substantially_all the assets used by company b in a trade_or_business within the meaning of sec_401 of the code and as a result lump sum distributions by plan x of the benefits attributable to salary deferral contributions made pursuant to the election of a unit h employee who has become an employee of company c in connection with the sale of unit h are made in accordance with sec_401 b of the code that lump sum distributions made from plan x to unit h employees who have become employees of company c in connection with the sale of unit h will not adversely affect the tax treatment of salary deferrals to plan x under sec_402 of the code sec_402 of the code provides that contributions made by an employer on behalf of an empiovee to a_trust which is a part of a qualified_cash_or_deferred_arrangement as defined in sec_401 shall not be treated as distributed or made available to the employee nor as contributions made to the trust by the employee merely because the arrangement includes provisions under which the employee has an election whether the contribution will be made to the trust or received by the employee in cash sec_401 of the code provides in relevant part that distributions from a qualified_cash_or_deferred_arrangement may not be made earlier than the occurrence of certain stated events sec_401g cd of the code when read together with sec_401 of the code further provides that one of these stated events is the disposition by a corporation of substantially_all of the assets within the meaning of sec_409 used by such corporation in a trade_or_business of such corporation but only with respect to an employee who continues employment with the corporafion acquiring such assets sec_1 k -i d of the regulations provides that a coda satisfies d only if amounts attributable to elective contributions may not be distributed before the occurrence of one of the events stated in d i through d iv and the distributions so permitted also satisfv paragraphs d through d to the extent applicable the event described in sec_1_401_k_-1 iv of the regulations is the date of the sale_or_other_disposition by a corporation of substantially_all the assets within the bel page meaning of sec_409 used by such corporation in a trade_or_business of such corporation to an unrelated corporation sec_1_401_k_-1 of the regulations states that for purposes of sec_1_401_k_-1 the sale of substantially_all the assets used in a trade_or_business means the sale of at least percent of the assets sec_1_401_k_-1 of the regulations provides that a distribution may be made under sec_1 k -1 d only if any consent or election required under sec_411 or sec_417 is obtained it has been represented that unit h operates in locations that are separate from the other operations of company a and its subsidiaries and is engaged in providing particular services to certain states unit h has its own management emplovees who are responsible for day-to-day operations and personnel decisions each state operation of unit h has a separate workforce separately accounts for its operations maintains separate_accounts and has its own budget regarding the first ruling_request based on all the facts and circumstances presented we have determined that unit h constituted a trade_or_business of company b within the meaning of sec_401 it is further represented that company b sold more than of the assets of unit h to company c all employees of unit h were offered reemployment by company c accordingly with regard to the first ruling_request we conclude that the sale by company b of unit h resulted in a disposition by company b of substantially_all the assets used by it in a trade_or_business within the meaning of sec_401 of the code and therefore if the other applicable_requirements set forth in sec_1 k - d through d of the regulations are met lump sum distributions from plan x to former employees of unit h who became employees of company c in connection with the sale of unit h would be made in accordance with sec_401 b of the code with regard to the second ruling_request based on our ruling on the first request and provided all other applicable_requirements set forth in sec_1_401_k_-1 d through d of the regulations are met we conclude that lump sum distributions from plan x to former unit h employees who have become employees of company c in connection with the sale of unit h will not adversely affect the tax treatment of salary deferrals to plan x under sec_402 of the code le page this ruling is based on the assum ption that plan x is qualified under sec_401 of the code at the time of the transaction this ruling is directed only to the taxpayer who requested it sec_61 k of the code provides that this private_letter_ruling may not be used or cited by others as precedent a copy of this ruling has been sent to your authorized representatives in accordance with a power_of_attorney on file in this office sinchrely vours on oh gc meovale ne g riddle jr joka chief emplovee plans technical branch enclosures deleted copy of letter notice of intention to disclose copy of letters to authorized representatives bef
